Citation Nr: 1034856	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of an injury 
to the left hip.

2.  Entitlement to service connection for residuals of an injury 
to the left lower back.

3.  Entitlement to service connection for residuals of an injury 
to the left leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to December 
1947 and from October 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran's case was remanded by the Board in October 2009.


FINDINGS OF FACT

1.  The Veteran does not have residuals of an injury to the left 
hip that are attributable to military service.  

2.  The Veteran does not have residuals of an injury to the left 
lower back that are attributable to military service.  

3.  The Veteran does not have residuals of an injury to the left 
leg that are attributable to military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of an injury to the left 
hip incurred in or aggravated during active military service.  38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).

2.  The Veteran does not have residuals of an injury to the left 
lower back incurred in or aggravated during active military 
service. 38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).

3.  The Veteran does not have residuals of an injury to the left 
leg incurred in or aggravated during active military service. 38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2006; a rating decision in 
June 2006; and a statement of the case in January 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decisions.  
VA made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  
In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provisions are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive period, 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under relevant case 
law, lay observation is competent.  38 C.F.R. § 3.303(b) (2009).

In the alternative, the chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has that condition.  The evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  38 C.F.R. § 3.303(b) (2009).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he injured his left hip, left lower 
back, and left leg when he fell while running during boot camp in 
1946.  He indicated that he reinjured those areas when he fell 
while putting out a fire in service in 1947.  He claims that he 
has experienced problems with his left hip, left lower back, and 
left leg since then.  

The Veteran's service medical records show that he sustained a 
contusion to the left tibia in February 1947.  The records show 
that the Veteran struck his leg on a step while aiding in putting 
out a fire.  Physical examination revealed swelling and abrasion 
on the middle part of the left tibia and a large hematoma.  The 
Veteran was discharged back to duty after three days of treatment 
in the regimental ward.  Physical examinations dated in December 
1947, June 1948, and June 1951 found no abnormalities of the 
spine, hips, or legs.  

VA outpatient treatment reports dated from October 2000 to June 
2010 show reports of left hip pain and low back pain.  A December 
2000 x-ray of the lumbosacral spine found disc disease from L2-3 
through L5-S1.  A bone scan of the left hip dated in November 
2000 found some minimal bony spurring of the greater and lesser 
trochanter on the left and sclerotic bone density in the left 
ischium.  The records show diagnoses of arthralgia of the hip, 
trochanteric bursitis of the hips, and Paget's disease.  

A December 2003 magnetic resonance imaging (MRI) of the lumbar 
spine found moderate to severe spinal canal stenosis at L3-4 and 
disc interspace fusion at L2-3, L4-5, and L5-S1, likely secondary 
to Paget's disease.

The Veteran submitted a statement from a fellow Marine in April 
2006 who indicated that the Veteran told him that he had a bad 
fall in boot camp and hurt his back and leg.  

A December 2009 VA examination shows that the Veteran reported 
that he slipped and fell on his left buttocks and shoulder at 
some point during service prior to an incident in February 1947 
at which point he struck his left leg while putting out a fire.  
The examiner reviewed the claims file.  Physical examination 
including x-rays of the left knee, lumbar spine, and hips 
revealed early and mild degenerative joint disease of the left 
knee, typical disseminated interspinal hyperostosis of the spine, 
and a normal left hip.  The examiner diagnosed the Veteran with 
mild degenerative joint disease of the left knee and opined that 
it was less likely than not that the Veteran's left knee 
disability manifested during service or was otherwise related to 
the Veteran's active duty service.  The examiner diagnosed the 
Veteran with disseminated interspinal hyperostosis (DISH) 
syndrome which was noted to be a systemic condition involving the 
entire spine and he opined that it was less likely than not that 
the Veteran's low back disability manifested during service and 
it was less likely than not that the Veteran's back disability 
was related to his military service.  Finally, the examiner 
diagnosed the Veteran with a normal left hip with no specific hip 
disability.   

Left Hip

In considering the evidence of record and the applicable laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for residuals a left hip disability.  

The Veteran's service medical records do not show any complaints, 
findings, or treatment for a left hip injury and multiple 
examinations in service did not include any pertinent findings 
related to the Veteran's left hip.  The VA outpatient treatment 
reports show diagnoses of trochanteric bursitis of the left hip, 
arthralgia of the hip, and sclerotic bone density in the left 
hip.  None of the treatment records link any current left hip 
disability to the Veteran's military service.  Moreover, the 
December 2009 VA examiner diagnosed the Veteran with a normal 
left hip.  The evidence does not show that arthritis was 
diagnosed within one year of the Veteran's separation from 
service, thus service connection may not be granted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2009).  
Additionally, service connection is not warranted on a direct 
basis because the medical evidence associated with the claims 
file does not establish that any current left hip disability is 
etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's contention that he currently 
has a left hip disability related to his military service.  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he is 
competent to report symptomatology of his claimed left hip 
disability, and his testimony is entitled to some probative 
weight, the competent medical evidence reveals that the Veteran's 
left hip disability is not etiologically related to his military 
service.  The Board ultimately finds the competent medical 
evidence to be more persuasive than the Veteran's lay contentions 
as to the etiology of his left hip disability.  The competent 
medical evidence indicates that the Veteran's left hip disability 
is not related to his service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's left hip 
disability was incurred in service or caused thereby.  Therefore, 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2009).

Left Lower Back

In considering the evidence of record and the applicable laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for residuals of a left lower back 
disability.  

The Veteran's service medical records do not show any complaints, 
findings, or treatment for a lower back injury and multiple 
examinations in service did not note any findings related to the 
Veteran's lower back.  The VA outpatient treatment reports 
document diagnoses of disc disease of the lumbosacral spine.  
None of the treatment records link any current lower back 
disability to the Veteran's military service.  The VA examiner 
diagnosed the Veteran with disseminated interspinal hyperostosis 
syndrome, a systemic condition involving the entire spine.  The 
examiner opined that it was less likely than not that the 
Veteran's lower back condition manifested during service and it 
was less likely than not that the Veteran's back condition was 
related to his military service.  The evidence does not show that 
arthritis was diagnosed within one year of the Veteran's 
separation from service, thus service connection may not be 
granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2009).  Additionally, service connection is not warranted on a 
direct basis because the medical evidence associated with the 
claims file does not establish that any current lower back 
disability is etiologically linked to the Veteran's military 
service.  

The Board acknowledges the Veteran's contention that he currently 
has a left lower back disability related to his military service.  
The Veteran can attest to factual matters of which he had first-
hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 
(1994).  While he is competent to report symptomatology of his 
claimed left lower back disability, and his testimony is entitled 
to some probative weight, the competent medical evidence reveals 
that the Veteran's left lower back disability is not 
etiologically related to his military service.  The Board 
ultimately finds the competent medical evidence to be more 
persuasive than the Veteran's lay contentions as to the etiology 
of his left lower back disability.  The competent medical 
evidence indicates that the Veteran's left lower back disability 
is not related to his service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's left lower back 
disability was incurred in service or caused thereby.  Therefore, 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2009).

Left Leg 

In considering the evidence of record and the applicable laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for residuals of a left leg disability.  

The service medical records document an injury to the Veteran's 
left tibia in service in February 1947.  Physical examinations 
dated in December 1947, June 1948, and June 1951 revealed no 
abnormalities of the left leg.  VA outpatient and private 
treatment reports do not document any complaints, findings, or 
treatment for a disability of the left leg or knee.  The December 
2009 VA examiner diagnosed the Veteran with mild degenerative 
joint disease of the left knee and opined that it was less likely 
than not that the Veteran's left knee disability manifested 
during service or was otherwise related to the Veteran's active 
duty service.  Moreover, the evidence does not show that 
arthritis was diagnosed within one year of the Veteran's 
separation from service, thus service connection may not be 
granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2009).  Consequently, service connection is not warranted on a 
direct basis because the medical evidence associated with the 
claims file does not establish that any current left leg 
disability is etiologically linked to his military service.  

The Board acknowledges the Veteran's contention that he currently 
has a left leg disability related to his military service.  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he is 
competent to report symptomatology of his claimed left leg 
disability, and his testimony is entitled to some probative 
weight, the competent medical evidence reveals that the Veteran's 
left leg disability is not etiologically related to his military 
service.  The Board ultimately finds the competent medical 
evidence to be more persuasive than the Veteran's lay contentions 
as to the etiology of his left leg disability.  The competent 
medical evidence indicates that the Veteran's left leg disability 
is not related to his service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's claimed left leg 
disability was incurred in service or caused thereby.  Therefore, 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2009).


ORDER

Entitlement to service connection for residuals of an injury to 
the left hip is denied.

Entitlement to service connection for residuals of an injury to 
the left lower back is denied.

Entitlement to service connection for residuals of an injury to 
the left leg is denied.



____________________________________________
Harvey Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


